UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 0-50765 VILLAGE BANK AND TRUST FINANCIAL CORP. (Exact name of registrant as specified in its charter) Virginia 16-1694602 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 15521 Midlothian Turnpike, Midlothian, Virginia (Address of principal executive offices) (Zip code) 804-897-3900 (Registrant’s telephone number, including area code) Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo £. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes SNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer £(Do not check if smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No x Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 4,251,795 shares of common stock, $4.00 par value, outstanding as of November 1, 2013 1 Table of Contents Village Bank and Trust Financial Corp. Form 10-Q TABLE OF CONTENTS Part I – Financial Information Item 1.Financial Statements Consolidated Balance Sheets September 30, 2013 (unaudited) and December 31, 2012 3 Consolidated Statements of Operations For the Three and Nine Months Ended September 30, 2013 and 2012 (unaudited) 4 Consolidated Statements of Comprehensive Income (Loss) For the Three and Nine Months Ended September 30, 2013 and 2012 (unaudited) 5 Consolidated Statements of Stockholders’ Equity For the Nine Months Ended September 30, 2013 and 2012 (unaudited) 6 Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2013 and 2012 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item 3.Quantitative and Qualitative Disclosures About Market Risk 63 Item 4. Controls and Procedures 63 Part II – Other Information Item 1.Legal Proceedings 64 Item 1A. Risk Factors 64 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 64 Item 3.Defaults Upon Senior Securities 64 Item 4.Mine Safety Disclosures 64 Item 5.Other Information 64 Item 6.Exhibits 64 Signatures 65 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS Village Bank and Trust Financial Corp. and Subsidiary Consolidated Balance Sheets September 30, 2013 (Unaudited) and December 31, 2012 September 30, December 31, Assets Cash and due from banks $ $ Federal funds sold Total cash and cash equivalents Investment securities available for sale Loans held for sale Loans Outstandings Allowance for loan losses ) ) Deferred fees and costs Premises and equipment, net Accrued interest receivable Bank owned life insurance Other real estate owned Other assets $ $ Liabilities and Stockholders' Equity Liabilities Deposits Noninterest bearing demand $ $ Interest bearing Total deposits Federal Home Loan Bank advances Long-term debt - trust preferred securities Other borrowings Accrued interest payable Other liabilities Total liabilities Stockholders' equity Preferred stock, $4 par value, $1,000 liquidation preference, 1,000,000 shares authorized, 14,738 shares issued and outstanding Common stock, $4 par value - 10,000,000 shares authorized; 4,251,795 shares issued and outstanding at September 30, 2013 4,251,795 shares issued and outstanding at December 31, 2012 Additional paid-in capital Retained earnings (deficit) ) ) Common stock warrant Discount on preferred stock ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity $ $ See accompanying notes to consolidated financial statements 3 Table of Contents Village Bank and Trust Financial Corp. and Subsidiary Consolidated Statements of Operations Three and NIne Months Ended September 30 2013 and 2012 (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Interest income Loans $ Investment securities Federal funds sold Total interest income Interest expense Deposits Borrowed funds Total interest expense Net interest income Provision for loan losses - Net interest income (loss) after provision for loan losses Noninterest income Service charges and fees Gain on sale of loans Gain on sale of assets - - - Gain on sale of investment securities - Rental income Other Total noninterest income Noninterest expense Salaries and benefits Occupancy Equipment Supplies Professional and outside services Advertising and marketing Expenses related to foreclosed real estate Other operating expenses Total noninterest expense Net income (loss) before income taxes ) Income tax expense (benefit) - - Net income (loss) Preferred stock dividends and amortization of discount Net income (loss) available to common shareholders $ ) $ ) $ ) $ ) Earnings (loss) per share, basic $ ) $ ) $ ) $ ) Earnings (loss) per share, diluted $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements 4 Table of Contents Village Bank and Trust Financial Corp. and Subsidiary Consolidated Statements of Changes in Comprehensive Income (Loss) Three and Nine Months Ended September 30, 2013 and 2012 (Unaudited) Three Months Ended September 30, Tax Tax Expense Expense Amount (Benefit) Total Amount (Benefit) Total Net income (loss) $ ) $
